DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.


                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		      Specification
	The specification is objected to because:                         
a)	The Cross-Reference to Related Applications section in paragraph [0001] of the specification does not provide the status of U.S. application serial no. 16,255,657 (i.e., now U.S. Patent No. 11/061,456, issued 07/13/2021).
b) 	The recitation in page 27 line 7 “Client Ref. No. 1018756-US.03 26 PATENTtransmitted at 95 on single wire pair 96 and received at multiplexer 97” seem to be improper because it seems to be improperly constructed; it is suggested to be changed to ---transmitted at multiplexer 95 on single wire pair 96 and received at demultiplexer 97--- (see page 27 line 7 and figure 9). 

			         Drawings
	The formal drawings are accepted. 


                               Claim Rejections - 35 USC § 112
                        The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claim 1 recites the limitation “identifying data transmitted during power transitions between a pulse power 10on time and a pulse power off time at the powered device; and applying FEC decoding to at least a portion of the data based on said identified power transitions” does not particularly point out how the identified power transitions are being used to apply FEC decoding to at least on the data or it does not narrow the claim because it does not indicate any step performed. Essential elements appear to be missing from the claims. Thus, it is respectfully submitted that the claim language has some issues as described above that needed amends.
	Regarding claim 3, which has the phrase “possible”, is not specific and vague (for example, identify possible errors for decoding, which identifying the errors for decoding are possible or not possible). It should perhaps recite, ---identify errors for decoding---. The Examiner will interpret is as such. Appropriate correction is required.
   	Regarding claim 11, which has the phrase “possible”, is not specific and vague (for example, identify possible errors for decoding, which identifying the errors for decoding are possible or not possible). It should perhaps recite, ---identify errors for decoding---. The Examiner will interpret is as such. Appropriate correction is required.
Claim 12, recites the limitation “applying Forward Error Correction (FEC) decoding to at least a portion of the data based on said identified power transitions to mitigate corruption of the data during said identified power transitions, wherein the controller is coupled to the wire pair” does not particularly point out how the identified power transitions are being used apply FEC decoding to mitigate corruption of the data or it does not narrow the claim because it does not indicate any step performed. Essential elements appear to be missing from the claims. Thus, it is respectfully submitted that the claim language has some issues as described above that needed amends.
	Claim 13 recites the limitation, “the controller is operable to Attorney Docket No. CISCP1369D1 Client Ref. No. 1018756-US.0334 PATENTbuffer the data”. The recited claim language is indefinite since it is not clear that the language imparts a structural limitations, i.e.. a controller is operable to buffer the data but does not have perform the actual buffering the data. It should perhaps recite, ---the controller operated to buffer---. The Examiner will interpret is as such. Appropriate correction is required.
	Claim 14, recites the limitation “the controller operable to mark the data”. The recited claim language is indefinite since it is not clear that the language imparts a structural limitations, i.e.. a controller is operable to mark the data but does not have perform the actual marking the data. It should perhaps recite, “the controller operated to mark data” The Examiner will interpret is as such. Appropriate correction is required. Further, regarding the claim, which have the phases “possible”, is not specific and vague (for example, identify possible errors for decoding, which identifying the errors for decoding are possible or not possible). It should perhaps recite, ---identify errors for decoding---. The Examiner will interpret is as such. Appropriate correction is required.
	Regarding claim 15, which has the phrase “may be”, is not specific and vague (for example, data that may be in error, which is the data may be or may not be in error).  The rejection will treat the phrase “may be” as ---is---. Appropriate correction is required.
	Claim 18, recites the limitation “a powered device operable to receive the data” The recited claim language is indefinite since it is not clear that the language imparts a structural limitations, i.e.. a powered device operable to receive the data only has to be operable to receive but does not have perform the actual receiving the data. Further, the claim recites the limitation “applying FEC decoding to at least a portion of the data based on said identified power 10transitions to mitigate corruption of the data during said power transitions” does not particularly point out how the identified power transitions are being used to apply FEC decoding to mitigate corruption of the data or it does not narrow the claim because it does not indicate any step performed. Essential elements appear to be missing from the claims. Thus, it is respectfully submitted that the claim language has some issues as described above that needed amends. 
	Claim 19, recites the limitation “power sourcing equipment is operable to perform fault sensing”. The recited claim language is indefinite since it is not clear that the language imparts a structural limitations, i.e.. a controller is operable to perform fault sensing but does not have the actual performance for sensing faults. It should perhaps recite, ---power sourcing equipment is operated to mark data---. The Examiner will interpret is as such. Appropriate correction is required.
	Regarding claim 20, which has the phrase "may be", is not specific and vague (for example, the data may be in error, which is the data may be or may not be in error). The rejection will treat the phrase “may be” as ---is---. Appropriate correction is required.
Dependent claims depend from the base claims and inherently include limitations therein and therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as well.
Examiner Notes:
Although no art is used against the claims, this is not an indication that the application is allowable. The 112 problem causes a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claims. It is difficult tor the examiner to ascertain what the applicant feels is the claimed invention. The prior arts of record are cited in PTO-892 but will not be applied at this point. The Examiner has cited prior arts for Applicants review, particularly Giorgetta et al. (U.S. PN: 6892336), Ran (U.S. PUBN: 2016/0337079), Dabiri (U.S. PN: 9,4671,77), and Lahr et al. (U.S. PUBN: 2015/0009050). The Applicant or his council is invited to contact the Examiner if additional explanation or clarification is required and to advance prosecution.

                                      Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112